 



EXHIBIT 10.15
SUBSTITUTE OPTION CERTIFICATE
Optionee:
     This Option and any securities issued upon exercise of this Option are
subject to restrictions on voting and transfer and requirements of sale and
other provisions as set forth in the Stockholder Agreement among West
Corporation and certain investors, dated as of October 24, 2006, as amended from
time to time (the “Stockholder Agreement”) and the Registration Rights and
Coordination Agreement referred to therein (the “Registration Rights and
Coordination Agreement”). This Option and any securities issued upon exercise of
this Option constitute an Option and Shares, respectively, as defined in the
Stockholder Agreement.
WEST CORPORATION
NONQUALIFIED STOCK OPTION
CERTIFICATE
     This stock option agreement (the “Agreement”) is hereby entered into
between West Corporation, a Delaware corporation (the “Company”), and the
Optionee pursuant to the Company’s 2006 Executive Incentive Plan, as amended
from time to time (the “Plan”). For the purpose of this Agreement, the “Grant
Date” shall mean ___, 2006.

1.   Grant of Option. This certificate evidences the grant by the Company on the
Grant Date to the Optionee of an option to purchase (the “Option”), in whole or
in part, on the terms provided herein and in the Plan, [ ] Units at $[100.00]
per Unit.       Each “Unit” consists of 8 shares of Class A Common Stock of the
Company, par value $.001 per share, and 1 share of Class L Common Stock of the
Company, par value $.001 per share, subject to adjustment as provided in the
Plan. The Option evidenced by this certificate may only be exercised for whole
Units. The Option evidenced by this certificate is not intended to qualify as an
incentive stock option under Section 422 of the Internal Revenue Code (the
“Code”). This Option is granted in substitution of an option (which option is
hereby deemed cancelled) held by the Optionee in West Corporation (“Rollover
Option”). Except as permitted in Section 409A Rollover Law and expressly
provided in this Agreement, the terms of the Rollover Option are deemed
incorporated into this Option; it being understood, that the exercise price and
the number of shares may be adjusted as permitted under Section 409A Rollover
Law. The Option shall be subject to the terms of the plan that previously
governed the Rollover Option immediately prior to the date hereof, and to the
terms of any other agreement previously governing the Rollover Option for which
this Option is substituted to the extent required by Section 409A Rollover Law,
and will also be governed by the Plan, as applicable, and the Stockholder
Agreement and Registration Rights and Coordination Agreement, in each case to
the extent consistent with Section 409A Rollover Law.

 



--------------------------------------------------------------------------------



 



2.   Vesting. The Option is fully vested.   3.   Exercise of Option. Each
election to exercise this Option shall be subject to the terms and conditions of
the Plan and shall be in writing, signed by the Optionee or by his or her
executor or administrator or by the Person or Persons to whom this Option is
transferred by will or the applicable laws of descent and distribution (the
“Legal Representative”), and made pursuant to and in accordance with the terms
and conditions set forth in the Plan. The latest date on which this Option may
be exercised (the “Final Exercise Date”) is the latest date upon which the
Rollover Option was exercisable, subject to earlier termination in accordance
with the terms and provisions of the Plan and this Agreement.   4.  
Representations and Warranties of Optionee.       Optionee represents and
warrants that:

  (a)   Authorization. Optionee has full legal capacity, power, and authority to
execute and deliver this Agreement and to perform Optionee’s obligations
hereunder. This Agreement has been duly executed and delivered by Optionee and
is the legal, valid, and binding obligation of Optionee enforceable against
Optionee in accordance with the terms hereof.     (b)   No Conflicts. The
execution, delivery, and performance by Optionee of this Agreement and the
consummation by Optionee of the transactions contemplated hereby will not, with
or without the giving of notice or lapse of time, or both (i) violate any
provision of law, statute, rule or regulation to which Optionee is subject, (ii)
violate any order, judgment or decree applicable to Optionee, or (iii) conflict
with, or result in a breach of default under, any term or condition of any
agreement or other instrument to which Optionee is a party or by which Optionee
is bound.     (c)   No Other Agreements. Except as provided by this Agreement,
the Stockholder Agreement, the Registration Rights and Coordination Agreement,
the plan that previously governed the Rollover Option immediately prior to the
date hereof, the terms of any other agreement previously governing the Rollover
Option, and the Plan, Optionee is not a party to or subject to any agreement or
arrangement with respect to the voting or transfer of this Option or the shares
of common stock issued upon exercise hereof.     (d)   Thorough Review, etc.
Optionee has thoroughly reviewed the Plan and this Agreement in their entirety.
Optionee has had an opportunity to obtain the advice of counsel (other than
counsel to the Company or its Affiliates) prior to executing this Agreement, and
fully understands all provisions of the Plan and this Agreement.     (e)  
Investment Intent. The Optionee is acquiring the Stock solely for the Optionee’s
own account for investment and not with a view to or for sale in connection with
any distribution of the Stock or any portion thereof and not with any present
intention of selling, offering to sell or otherwise disposing of or distributing
the

-2-



--------------------------------------------------------------------------------



 



      Stock or any portion thereof in any transaction other than a transaction
exempt from registration under the Securities Act. The Optionee further
represents that the entire legal and beneficial interest of the Stock is being
acquired, and will be held, for the account of the Optionee only and neither in
whole nor in part for any other person.     (f)   Absence of Solicitation. The
Optionee was not presented with or solicited by any form of general solicitation
or general advertising, including, but not limited to, any advertisement,
article, notice, or other communication published in any newspaper, magazine, or
similar media, or broadcast over television, radio or similar communications
media, or presented at any seminar or meeting whose attendees have been invited
by any general solicitation or general advertising.     (g)   Residence. The
Optionee’s principal residence is located at the address indicated beneath the
Optionee’s signature below.     (h)   Information Concerning the Company. The
Optionee is aware of the Company’s business affairs and financial condition and
has acquired sufficient information about the Company to reach an informed and
knowledgeable decision to acquire the Stock. The Optionee further represents and
warrants that the Optionee has discussed the Company and its plans, operations
and financial condition with its officers, has received all such information as
the Optionee deems necessary and appropriate to enable the Optionee to evaluate
the financial risk inherent in acquiring the Stock and has received satisfactory
and complete information concerning the business and financial condition of the
Company in response to all inquiries in respect thereof.     (i)   Capacity to
Protect Interests. The Optionee is an ‘accredited investor’ as that term is
defined in Regulation D promulgated under the Securities Act of 1933, as
amended, and the Optionee has either (i) a preexisting personal or business
relationship with the Company or any of its officers, directors, or controlling
persons, consisting of personal or business contacts of a nature and duration to
enable the Optionee to be aware of the character, business acumen and general
business and financial circumstances of the person with whom such relationship
exists, or (ii) such knowledge and experience in financial and business matters
as to make the Optionee capable of evaluating the merits and risks of an
investment in the Stock and to protect the Optionee’s own interests in the
transaction, or (iii) both such relationship and such knowledge and experience.

-3-



--------------------------------------------------------------------------------



 



5.   Other Agreements. Optionee acknowledges and agrees that the shares received
upon exercise of this Option shall be subject to the Stockholder Agreement, the
Registration Rights and Coordination Agreement and the transfer and other
restrictions, rights, and obligations set forth in those agreements. By
executing this Agreement, Optionee hereby becomes a party to and bound by the
Stockholder Agreement and by the Registration Rights and Coordination Agreement
as a Manager (as such term is defined in those agreements), without any further
action on the part of Optionee, the Company or any other person.

6.   Legends. Certificates evidencing any shares issued upon exercise of the
Option granted hereby may bear the following legends, in addition to any legends
which may be required by the Stockholder Agreement or by the Registration Rights
and Coordination Agreement:       “The securities represented by this
certificate were issued in a private placement, without registration under the
Securities Act of 1933, as amended (the “Act”), and may not be sold, assigned,
pledged, or otherwise transferred in the absence of an effective registration
under the Act covering the transfer or an opinion of counsel, satisfactory to
the issuer, that registration under the Act is not required.”

7.   Withholding. No shares will be transferred pursuant to the exercise of this
Option unless and until the person exercising this Option shall have remitted to
the Company an amount sufficient to satisfy any federal, state, or local
withholding tax requirements, or shall have made other arrangements satisfactory
to the Company with respect to such taxes. The Administrator will make such
provision for the withholding of taxes as it deems necessary. The Administrator
shall, at the election of the Participant, hold back shares of Stock from an
Award or permit a Participant to tender previously owned shares of Stock in
satisfaction of tax withholding requirements (but not in excess of the
applicable minimum statutory withholding rate).

8.   Nontransferability of Option. Except as provided by the following sentence,
this Option is not transferable by the Optionee other than by will or the
applicable laws of descent and distribution, and is exercisable during the
Optionee’s lifetime only by the Optionee. Subject to the Stockholder Agreement
and the Registration Rights and Coordination Agreement, this Option shall be
transferable to the extent permitted by Rule 701 under the Securities Act of
1933, as amended.

9.   Status Change. Upon the termination of the Optionee’s Employment, this
Option shall continue or terminate, as and to the extent provided in the Plan,
except to the extent required under Section 409A Rollover Law.

10.   Effect on Employment. Neither the grant of this Option, nor the issuance
of shares upon exercise of this Option, shall give the Optionee any right to be
retained in the employ of the Company or its Affiliates, affect the right of the
Company or its Affiliates to discharge or discipline such Optionee at any time,
or affect any right of such Optionee to terminate his or her Employment at any
time.

-4-



--------------------------------------------------------------------------------



 



11.   Indemnity. Optionee hereby indemnifies and agrees to hold the Company
harmless from and against all losses, damages, liabilities and expenses
(including without limitation reasonable attorneys fees and charges) resulting
from any breach of any representation, warranty, or agreement of Optionee in
this Agreement or any misrepresentation of Optionee in this Agreement.

12.   Provisions of the Plan. This Option is subject to the terms of the plan
that previously governed the Rollover Option immediately prior to the date
hereof and to the terms of any other agreement previously governing the Rollover
Option for which this Option is substituted, which are incorporated herein by
reference, to the extent required by Section 409A Rollover Law. The Option is
also subject to the provisions of the Plan, as applicable, which are also
incorporated herein by reference. A copy of the Plan as in effect on the date of
the grant of this Option has been furnished to the Optionee. By exercising all
or any part of this Option, the Optionee agrees to be bound by the terms of the
Plan and this Option. In the event of any conflict between the terms of this
Option and the Plan, between this Option and plan that previously governed the
Rollover Option immediately prior to the date hereof, or between this Option and
any other agreement previously governing the Rollover Option for which this
Option is substituted, the terms of this Option shall control, except to the
extent required under Section 409A Rollover Law.

13.   Definitions. The initially capitalized terms Optionee and Grant Date shall
have the meanings set forth on the first page of this Agreement; initially
capitalized terms not otherwise defined herein shall have the meaning provided
in the Plan and the Stockholder Agreement, and, as used herein, the following
terms shall have the meanings set forth below:

     “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such Person.
     “Person” shall mean any individual, partnership, corporation, association,
trust, joint venture, unincorporated organization or other entity.
     “Section 409A Rollover Law” shall mean Section 409A of the Code and
guidance issued thereunder (or applicable thereto) including but not limited to
Internal Revenue Service Notice 2005-1 (including Q&A 4(d)(ii) thereof),
proposed Treasury Regulations in respect of Section 409A of the Code (including
Section 1.409A-1(b)(5) of such proposed regulations), Treasury
Regulation Section 1.424-1 and any subsequent guidance under Section 409A of the
Code.

14.   General. For purposes of this Option and any determinations to be made by
the Administrator or Compensation Committee, as the case may be, hereunder, the
determinations by the Administrator or Compensation Committee, as the case may
be, shall be binding upon the Optionee and any transferee.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

-5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Option to be executed under
its corporate seal by its duly authorized officer. This Option shall take effect
as a sealed instrument.

            WEST CORPORATION
      By:             Name:           Title:        

     
Dated:
   
 
   
Acknowledged and Agreed
   
 
   
 
Name:
   
 
   
Address of Principal Residence:
   
 
   
 
   
 
   
 
   

 